PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/747,173
Filing Date: 24 Jan 2018
Appellant(s): KOBLER et al.



__________________
Brandon G. Braun
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 09/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 05/05/2021 from which the appeal is taken have been modified by the pre-appeal brief conference decision dated 09/13/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Drawing objection of claims 21 and 30 have been withdrawn.
Claim rejection of claims 35, 37, 38, and 40 under 35 U.S.C. 112(a) have been withdrawn.

(2) Response to Argument
Appellant argues the limitation “an electrically-conductive contact volume applied onto the first layer structure and applied to the second layer structure to bridge the gap and electrically connect the second layer structure to the first layer structure, said contact volume being made of conductive glue” in independent claims 14 and 23 does not taught by reference Ellis (US 4,250,398). 

With respect to the argument of claim rejection of claims 14, 15, 18, 21, 23, 24, 27, 30, and 35-40 under 35 U.S.C. 102 , and the claim rejection of claims 16, 25, 17 and 26 under 35 U.S.C. 103, appellant’s argument have been fully considered but they are not persuasive.

    PNG
    media_image2.png
    498
    997
    media_image2.png
    Greyscale

First, when it is used as a verb, the definition of “bridge” is to make a bridge over or across. Hence, as shown figure 5 of Ellis, Ellis teaches the combination of electrically conductive layer 3 and adhesive layers 16 applied onto busbar 8 and applied to busbar 7 to bridge the gap and electrically connect the busbar 8 and busbar 7; wherein the combination of electrically conductive layer 3 and adhesive layers 16 is clearly over and across the gap of the busbar 8 and busbar 7.
Second, the claim language “an electrically-conductive contact volume applied onto the first layer structure and applied to the second layer structure to bridge the gap and electrically connect the second layer structure to the first layer structure, said contact volume being made of conductive glue” does not comprise any exclusive phrase, such as “only” or “consisting of”, to excludes any element. Therefore, Examiner interpreted at least a portion of the electrically-conductive contact volume that made of conductive glue would read on the claim limitation. Reference Ellis teaches the combination of electrically conductive layer 3 and adhesive layers 16 comprising adhesive layers 16, and the col.14, lines 30-39 of reference Ellis teaches “In one form of tape utilized in the practice of this invention, a copper foil tape carried a 0.1-mil thick layer of high temperature acrylic contact adhesive. The foil can be applied either underneath the conductive layer, i.e., directly onto either the barrier layer or the decorative layer, or on the top of the conductive layer. When laminated under pressure, the acrylic adhesive offers little resistance to the flow of current” to define adhesive layers 16 is electrically conductive. Therefore, adhesive layer 16 is made of conductive glue.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
Conferees:
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761         

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                   
                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.